DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 9, 2021 is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: “one overflow line the damper” in line 6 should read “one overflow line, the damper”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: switching element in claims 8 and 19.
The switching element is described as a check valve (Page 13 line 37), a spring-loaded ball (Page 14 lines 11-12), an adjustable valve or throttle (Page 18 lines 8-9). “Switching element” uses the generic placeholder “element” coupled with the term “switching”, which is functional in that the limitation alternatively recites element for switching, and the term “element” is not preceded by a structural modifier since the term “switching” does not imply any structure.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation “the piston” in line 2. It is unclear if the limitation is the same as the movable piston previously established in claim 1. Therefore, the scope of the claim is indefinite. For examination purposes, the limitation is being interpreted to be the same as the movable piston.

Claim 17 recites the limitation “a plurality of outwardly curved, barrel-shaped and/or bell shaped-portions” in line 2. It is unclear whether the at least one outwardly curved, barrel-shaped and/or bell-shaped portion previously established in claim 16 includes the limitation. Therefore, the scope of the claim is indefinite. For examination purposes, the at least one outwardly curved, barrel-shaped and/or bell-shaped portion includes the limitation is being interpreted to include the limitation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 18 and 19 are objected under 37 CFR 1.75  as being a substantial duplicate of claims 7 and 8 respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claims 7 and 8 are be found allowable, claims 18 and 19 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-11, 14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horvath (US Patent No. 4,854,428).

Regarding claim 1, Horvath discloses a damper system for orthopedic devices (Column 1 lines 61-65), having a proximal fastening device (Fig. 1 – bore 22 ; Column 3 lines 35-39) and a distal fastening device (Fig. 1 – mounting flange 4 ; Column 3 lines 44-46) which are coupled to each other and displaceable relative to each other (Fig. 1 depicts the extended position and Fig. 2 depicts the retracted position), having a first hydraulic or pneumatic damper device (Fig. 1 – hydraulic damper device composed of cylinder 1 includes piston rod 2 and piston 3), which is arranged between the proximal and distal fastening devices (Fig. 1) and which has a flexion chamber (Fig. 1 – chamber 17) and an extension chamber (Fig. 1 – cylinder chamber 13) which are separated from each other by a movable piston (Fig. 1 – piston 3) and which are fluidically connected to each other by at least one overflow line (Fig. 1 – chamber 13 and 17 are connected to compartment of boot 6f through throttles 16 and 20 ; Column 4 lines 21-34) the damper system further including a second damper device (Fig. 1 – flexible elastic boot or bellows 6) with parallel action (Boot 6 and cylinder 1 move in the same direction, therefore constituting parallel action), and with a speed-independent hysteresis behavior (Column 3 lines 48-50 ; Boot 6 would meet the claimed limitation since it’s elastically yieldable and consistent with instant specification (Page 5 lines 17-21) describing an elastic material as having the same characteristics), the second damper device being arranged between the proximal and distal fastening devices (Fig. 1) and being designed as a tube structure damper (Fig. 1 depicts boot 6 substantially cylindrical in shape, therefore meeting the structure of the tube).

Regarding claim 2, Horvath discloses the damper system of claim 1, wherein the second damper device is made from an elastomer (Column 3 line 48 – boot 6 is elastically yieldable).

Regarding claim 3, Horvath discloses the damper system of claim 1, wherein the second damper device surrounds the first damper device circumferentially (Column 3 lines 47-48 – boot 6 surrounds cylinder 1).

Regarding claim 5, Horvath discloses the damper system of claim 1, wherein the tube structure damper has at least one outwardly curved, barrel-shaped or bell-shaped portion (Fig. 1 – bulge 9).

Regarding claim 8, Horvath discloses 	the damper system of claim 1, wherein the first damper device is assigned a switching element (Fig. 1 – check valve 19) which at least reduces the flow resistance in the extension direction or flexion direction and keeps it at a set flow resistance value in the opposite direction.
Regarding the claims recitation that the instant invention switching element reduces the flow resistance in the extension direction or flexion direction and keeps it at a set flow resistance value in the opposite direction, the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Horvath discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus.

Regarding claim 9, Horvath discloses the damper system of claim 8, wherein the flow resistance of the first damper device is reduced in the compression direction of the second damper device.
Regarding the claims recitation that the instant invention’s flow resistance of the first damper device is reduced in the compression direction of the second damper device, the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Horvath discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus.

Regarding claim 10, Horvath discloses the damper system of claim 1, wherein the hysteresis behavior of the second damper device is softer than that of the first damper device (Column 3 lines 48-50 ; Since boot 6 is elastically yieldable, it has speed-independent hysteresis behavior consistent with instant specification (Page 5 lines 17-21). The first damper is a hydraulic damper, which is dependent on the piston speed, making it have speed-dependent hysteresis behavior. This is consistent with instant specification (Page 13 lines 27-30). Both dampers have the same behavior as stated in the instant specification, therefore behaviors of Horvath meet the limitation of the claim).
	
Regarding claim 11, Horvath discloses the damper system of claim 1, wherein one of the fastening devices forms a cylinder for receiving the piston (Fig. 1 – cylinder 1 is formed from mounting flange 4).

Regarding claim 14, Horvath discloses a damper system for orthopedic devices (Column 1 lines 61-65), the damper system comprising: a proximal fastening device (Fig. 1 – bore 22 ; Column 3 lines 35-39) and a distal fastening device (Fig. 1 – mounting flange 4 ; Column 3 lines 44-46), the proximal and distal fastening devices being coupled to each other and displaceable relative to each other (Fig. 1 depicts the extended position and Fig. 2 depicts the retracted position); a first hydraulic or pneumatic damper device (Fig. 1 – hydraulic damper device composed of cylinder 1 includes piston rod 2 and piston 3) arranged between the proximal and distal fastening devices (Fig. 1), the first hydraulic or pneumatic damper device having a flexion chamber (Fig. 1 – chamber 17) and an extension chamber (Fig. 1 – cylinder chamber 13) which are separated from each other by a movable piston (Fig. 1 – piston 3) and which are fluidically connected to each other by at least one overflow line (Fig. 1 – chamber 13 and 17 are connected to compartment of boot 6f through throttles 16 and 20 ; Column 4 lines 21-34); the damper system further including a second damper device (Fig. 1 – flexible elastic boot or bellows 6) configured as a tube structure damper device (Fig. 1 depicts boot 6 substantially cylindrical in shape, therefore meeting the structure of the tube) made from an elastomer (Column 3 line 48 – boot 6 is elastically yieldable) which surrounds the first damper device circumferentially (Column 3 lines 47-48 – boot 6 surrounds cylinder 1), the second damper device having parallel action (Boot 6 and cylinder 1 move in the same direction, therefore constituting parallel action) and with a speed-independent hysteresis behavior (Column 3 lines 48-50 ; Boot 6 would meet the claimed limitation since it’s elastically yieldable and consistent with instant specification (Page 5 lines 17-21) describing an elastic material as having the same characteristics), the second damper device being arranged between the proximal and distal fastening devices (Fig. 1).

Regarding claim 16, Horvath discloses the damper system of claim 14, wherein the tube structure damper has at least one outwardly curved, barrel-shaped or bell-shaped portion (Fig. 1 – bulge 9).

Regarding claim 19, Horvath discloses 	the damper system of claim 1, wherein the first damper device is assigned a switching element (Fig. 1 – check valve 19) which at least reduces the flow resistance in the extension direction or flexion direction and keeps it at a set flow resistance value in the opposite direction.
Regarding the claims recitation that the instant invention switching element reduces the flow resistance in the extension direction or flexion direction and keeps it at a set flow resistance value in the opposite direction, the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Horvath discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horvath in view of Bower et al. (US Pub. No 2018/0094486 A1), hereinafter Bower.

Regarding claim 4, Horvath discloses the damper system of claim 1, but does not disclose wherein the damping behavior of the first damper device is adjustable. However, Bower teaches wherein the damping behavior of the first damper device is adjustable (Paragraph 0016 – valves are able to be adjusted, therefore the damper is able to be adjusted).
	Horvath and Bower are considered to be analogous to the claimed invention because they both teach a damper for an orthotic or prosthetic device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first damper device of Horvath with Bower for the purpose of adapting to the patient’s needs (Bower Paragraph 0103).

Regarding claim 15, Horvath discloses the damper system of claim 14, but does not disclose wherein the damping behavior of the first damper device is adjustable. However, Bower teaches wherein the damping behavior of the first damper device is adjustable (Paragraph 0016 – valves are able to be adjusted, therefore the damper is able to be adjusted).
	Horvath and Bower are considered to be analogous to the claimed invention because they both teach a damper for an orthotic or prosthetic device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first damper device of Horvath with Bower for the purpose of adapting to the patient’s needs (Bower Paragraph 0103).

Regarding claim 20, Horvath discloses a damper system for orthopedic devices (Column 1 lines 61-65), the damper system comprising: a proximal fastening device (Fig. 1 – bore 22 ; Column 3 lines 35-39) and a distal fastening device (Fig. 1 – mounting flange 4 ; Column 3 lines 44-46), the proximal and distal fastening devices being coupled to each other and displaceable relative to each other  (Fig. 1 depicts the extended position and Fig. 2 depicts the retracted position); the first hydraulic or pneumatic damper device (Fig. 1 – hydraulic damper device composed of cylinder 1 includes piston rod 2 and piston 3) being arranged between the proximal and distal fastening devices (Fig. 1), and the first hydraulic or pneumatic damper device having a flexion chamber (Fig. 1 – chamber 17) and an extension chamber (Fig. 1 – cylinder chamber 13) which are separated from each other by a movable piston (Fig. 1 – piston 3) and which are fluidically connected to each other by at least one overflow line (Fig. 1 – chamber 13 and 17 are connected to compartment of boot 6f through throttles 16 and 20 ; Column 4 lines 21-34); the damper system further including a second damper device (Fig. 1 – flexible elastic boot or bellows 6) configured as a tube structure damper device (Fig. 1 depicts boot 6 substantially cylindrical in shape, therefore meeting the structure of the tube) with at least one outwardly curved, barrel-shaped or bell-shaped portion (Fig. 1 – bulge 9), the tube structure damper device being made from an elastomer (Column 3 line 48 – boot 6 is elastically yieldable) and which surrounds the first damper device circumferentially (Column 3 lines 47-48 – boot 6 surrounds cylinder 1), the second damper device having parallel action (Boot 6 and cylinder 1 move in the same direction, therefore constituting parallel action) and with a speed-independent hysteresis behavior (Column 3 lines 48-50 ; Boot 6 would meet the claimed limitation since it’s elastically yieldable and consistent with instant specification (Page 5 lines 17-21) describing an elastic material as having the same characteristics), the second damper device being arranged between the proximal and distal fastening devices (Fig. 1), but does not disclose a first hydraulic or pneumatic damper device with adjustable damping behavior. However, Bower discloses a first hydraulic or pneumatic damper device with adjustable damping behavior (Paragraph 0016 – valves are able to be adjusted, therefore the damper is able to be adjusted).
	Horvath and Bower are considered to be analogous to the claimed invention because they both teach a damper for an orthotic or prosthetic device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first damper device of Horvath with Bower for the purpose of adapting to the patient’s needs (Bower Paragraph 0103).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Horvath.
 
Regarding claim 6, Horvath discloses the damper system of claim 1, wherein the tube structure damper has a plurality of outwardly curved, barrel-shaped and/or bell-shaped portions (Fig. 1 – bulges 9 and 10). Although Horvath does not disclose the plurality of outwardly curved, barrel-shaped and/or bell shaped portions having different diameters and/or different heights, it would have been an obvious matter of design choice to have the same diameter/heights of the outwardly curved, barrel-shaped and/or bell-shaped portions, since the applicant has not disclosed that different diameters/heights of the outwardly curved, barrel-shaped and/or bell-shaped portions solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the outwardly curved, barrel-shaped and/or bell-shaped portions of the same diameter/height.

Regarding claim 17, Horvath discloses the damper system of claim 16, wherein the tube structure damper has a plurality of outwardly curved, barrel-shaped and/or bell-shaped portions (Fig. 1 – bulges 9 and 10). Although Horvath does not disclose the plurality of outwardly curved, barrel-shaped and/or bell shaped portions having different diameters and/or different heights, it would have been an obvious matter of design choice to have the same diameter/heights of the outwardly curved, barrel-shaped and/or bell-shaped portions, since the applicant has not disclosed that different diameters/heights of the outwardly curved, barrel-shaped and/or bell-shaped portions solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the outwardly curved, barrel-shaped and/or bell-shaped portions of the same diameter/height.

Claims 7 and 18 are rejected under U.S.C. 103 as being unpatentable over Horvath in view of Willard (US Patent No. 2,452,885).

Regarding claim 7, Horvath discloses the damper system of claim 1, but does not disclose wherein the tube structure damper has an inwardly and/or outwardly projecting support portion, which bears on a housing of the first damper device. However, Willard teaches wherein the tube structure damper has an inwardly and/or outwardly projecting support portion (Fig. 2 – securing band 16), which bears on a housing of the first damper device (Fig. 2 depicts securing band 16 bearing on body 14 which is the first damper).
Horvath and Willard are considered to be analogous to the claimed invention because they both disclose a damper. Although Willard teaches a damper for a vehicle, the same concepts apply to a damper for a prosthetic device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube structure damper of Horvath with Willard for the purpose of keeping the body 14 centrally located in the head 13 (Willard Column 1 lines 52-56).

Regarding claim 18, Horvath discloses the damper system of claim 1, but does not disclose wherein the tube structure damper has an inwardly and/or outwardly projecting support portion, which bears on a housing of the first damper device. However, Willard teaches wherein the tube structure damper has an inwardly and/or outwardly projecting support portion (Fig. 2 – securing band 16), which bears on a housing of the first damper device (Fig. 2 depicts securing band 16 bearing on body 14 which is the first damper).
Horvath and Willard are considered to be analogous to the claimed invention because they both disclose a damper. Although Willard teaches a damper for a vehicle, the same concepts apply to a damper for a prosthetic device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube structure damper of Horvath with Willard for the purpose of keeping the body 14 centrally located in the head 13 (Willard Column 1 lines 52-56).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pusch et al. (US Pub. No 2010/0191347 A1) teaches an orthopedic damper with two dampers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSIDY N STUHLSATZ whose telephone number is (571)272-7551. The examiner can normally be reached Monday - Thursday 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenn Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSIDY N STUHLSATZ/Examiner, Art Unit 3774                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786